Citation Nr: 1143387	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-33 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease, to include as due to exposure to asbestos and herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from July 1964 to January 1971.  He received a bad conduct discharge.  In an October 2007 administrative decision, the RO concluded that the period from July 27, 1964 to November 28, 1966 was honorable and that the period from November 29, 1966 to January 21, 1971 was under other than honorable conditions and a statutory bar to VA benefits under 38 C.F.R. § 3.12(d).  However, he was found to be eligible for medical treatment for any disabilities found to be service-connected based on that period of service.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

COPD was not manifest in service and is unrelated to service, to include exposure to asbestos or herbicides therein.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in June 2006 discussed the evidence necessary to support a claim of entitlement to service connection.  The Veteran was invited to submit or identify relevant evidence.  Specifically, he was asked to respond to questions pertaining to his claimed exposure to asbestos in service.  He was also advised to identify evidence demonstrating that his respiratory condition was related to dioxin exposure.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

The Veteran was advised of the status of his claim in July 2006, September 2006, and December 2006.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that identified treatment records have been associated with the claims file.  A VA examination has been carried out.  The Board finds that the examination was adequate in that the examiner reviewed the record, interviewed the Veteran, and performed an appropriate examination prior to providing his conclusions.  Neither the Veteran nor his representative has identified any additional evidence which could be obtained to substantiate the claims. The Board is also unaware of any such outstanding evidence or information.

The Board also finds that an opinion was not necessary with respect to the herbicide exposure element of the Veteran's claim, as there is no competent evidence of record to suggest a relationship between his pulmonary disability and any herbicide exposure.  In this regard, the Board notes the case of Robinson v. Mansfield, 21 Vet. App. 545 (2008), wherein the Court held that the Board is not obligated to investigate all possible theories of entitlement.  In reaching that conclusion, the Court observed that the duty to provide a medical examination as to whether a particular theory of service connection has merit is explicitly limited to situations where there is already some evidence in the record of a current disability and some evidence that indicates that the disability may be associated with the claimant's military service.  38 U.S.C. § 5103A(d)(2)(B).  The Court determined that, had Congress had wanted the Secretary to automatically provide an examination on all possible theories, § 5103A would not read the way it does.  In this regard, the Court concluded that, if the evidence is insufficient to reach the low threshold necessary to trigger the duty to assist, see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), then any failure to discuss the theory is not prejudicial. 

As a lay person, the Veteran is not competent to offer an opinion on complex medical questions, such as whether his claimed disability is attributable to herbicide exposure.  Therefore, this is not a case in which the Veteran's beliefs alone can serve to establish any association between the Veteran's claimed disability and herbicide exposure.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As there is no competent evidence suggesting any such association, the Board finds that an examination or opinion addressing that theory is not warranted under the criteria set forth in McLendon.  Thus, even assuming that herbicide exposure occurred, the Board finds that obtaining another examination or opinion to clarify the matter is not necessary in this instance.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Factual Background

Service treatment records reflect that a chest X-ray in July 1964 was negative.  On examination in August 1964 the Veteran's lungs and chest were normal.  In June 1965 the Veteran complained of chest pain of one week's duration.  He had a slight cold.  The impression was chest wall muscle strain.  The Veteran was seen with a cold in March 1966.  He was subsequently noted to have had right sided chest pain for four to five days.  On extension examination in November 1966 the Veteran's lungs and chest were normal.  They were also normal on discharge examination in November 1970.

Records received from the Wetzel Clinic include a September 1996 record showing the Veteran's complaints of cough and trouble breathing.  The provider noted sinusitis, pleurisy, and bronchitis.  He indicated that the Veteran needed to stop smoking desperately.  These records also include X-ray reports.  A study conducted in October 1999 revealed pulmonary hyperinflation consistent with COPD, without acute process.  COPD was the impression following a January 2001 study.  

In a July 2006 statement, the Veteran related that he had been on seven tours to Vietnam aboard the USS Valley Forge.  He noted that he worked in the engine room as a machinist mate.  He indicated that he also went ashore for R&R.  

A VA examination was carried out in November 2007.  The Veteran's claims file and history were reviewed.  The examiner noted that the Veteran smoked one to one and a half packs of cigarettes per day for 45 years and that he continued to smoke one and a half packs per day.  Physical examination revealed very poor pulmonary excursions consistent with COPD.  The examiner concluded that COPD was not at least as likely as not secondary to episodes of upper respiratory infections and a single episode of pneumonia in service.  Rather, he concluded that the Veteran's smoking history was at least as likely as not the cause of his COPD.   He noted that the Veteran's exposure to asbestos in the engine room of a ship created an increased risk of developing mesothelioma, but that the current chest X-ray showed COPD with no evidence of asbestosis or mesothelioma.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Court has observed that there has been no specific statutory guidance with regard to claims for service connection for asbestos-related diseases, nor has the Secretary promulgated any regulations.  See McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB Circular"], that provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI. [This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.]  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  VA must ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to exposure in service.  Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos- related disease can develop from brief exposure to asbestos.

Neither the Manual M21-1 nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  See Dyment, Nolen; VAOPGCPREC 4-2000.

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Having carefully reviewed the record, the Board concludes that service connection is not warranted for COPD.  In this case the Board notes that there is a remarkable lack of credible evidence of pathology or treatment in proximity to service or within years of separation.  While the Veteran has pointed to exposure to asbestos in service and asserts that it is related to his subsequent diagnosis with COPD, the records do not demonstrate that the Veteran's COPD is related to such exposure.  Rather, the VA examiner concluded, following a comprehensive review of the record and the Veteran's history, as well as physical examination, that it is less likely than not that the Veteran's COPD is related to service, to include exposure to asbestos therein.  Rather, he concluded that the Veteran's COPD was at least as likely as not related to his smoking history.  

With regard to his assertion that COPD is related to herbicide exposure, the Board notes that, even if exposure to herbicides is presumed, COPD is not among the presumptive conditions noted in 38 C.F.R. § 3.309(e).  Thus, such disability is not subject to service connection on a presumptive basis.  Furthermore, as a lay person, the Veteran is not competent to offer an opinion on a complex medical question, such as linking COPD to herbicide exposure.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record notes that the Veteran has a diagnosis of COPD, it does not contain reliable evidence which relates this disease to any incident of service, to include any exposure therein.  As noted, the VA examiner related the Veteran's COPD to his smoking history rather than any exposure in service.  

The Board has considered the Veteran's lay assertion that his COPD is the result of asbestos or herbicide exposure in service.  Certainly, he is competent to report sensory or observed symptoms such as those related to his respiratory system, and his statements in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, however, a lay person is not competent to diagnose most medical disorders or render an opinion as to the cause or etiology of any current disorder because he or she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as diagnosing a respiratory disorder and linking any such disorder to in-service asbestos exposure or other incident of military service.  Given the Veteran's lack of demonstrated medical expertise, his statements regarding any such diagnosis or link are much less probative than the findings of the competent VA health care specialist discussed above.  See Jandreau (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In this case, while the Board recognizes that latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos-related disease can develop from brief exposure to asbestos, the evidence in this case is against the Veteran's claim.  In that regard, the VA examiner specifically pointed out that a current chest X-ray did not show asbestosis or mesothelioma.  In essence, he did not identify any evidence of asbestos related disease in the Veteran.  Rather, he concluded that the Veteran's COPD is the result of his long smoking history.  He provided a reasoned opinion, based on complete review of the record and examination of the Veteran.  In assigning high probative value to this opinion, the Board notes that the VA examiner had the claims file for review, specifically discussed evidence contained in the claims file, and conducted a complete examination to include X-ray studies and pulmonary function testing.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the examiner's opinions to be of greater probative value than the Veteran's unsupported statements to the contrary.

For these reasons, the Board concludes that the claim of entitlement to service connection for COPD must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.


ORDER

Entitlement to service connection for COPD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


